The defendant was tried on an indictment for murder and convicted of voluntary manslaughter. Held:
1. The evidence, including an incriminatory admission made by the accused and portions of his statement to the jury, authorized the verdict.
2. The court did not err in instructing the jury upon the law of voluntary manslaughter.
3. The excerpts from the charge complained of, when considered in the light of the entire charge and the facts of the case, show no cause for a new trial.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
         DECIDED APRIL 19, 1945. REHEARING DENIED MAY 15, 1945.